This matter having been duly presented to the Court, it is ORDERED that the motion of John F. Kuppens, Esquire, a member of the South Carolina Bar, to appear pro hac vice on behalf of the DRI - The Voice of the Defense Bar is granted; and it is further
ORDERED that John F. Kuppens, Esquire, shall abide by Rule 1:21-2, including his obligation to adhere to the Rules of Professional Conduct and to make his required annual payment to the Disciplinary Oversight Committee and the Lawyers' Fund for Client Protection, said payment to be made within ten days of the filing of this Order; and it is further
ORDERED that the Clerk of the Supreme Court of the State of New Jersey is hereby appointed as agent upon whom service of process may be made for all action against John F. Kuppens, Esquire, and that may arise out of his participation in this matter; and it is further
ORDERED that John F. Kuppens, Esquire, shall notify the Court, immediately, of any matter affecting his standing at the bar of any other court; and it is further
ORDERED that all pleadings, briefs, and other papers filed with the Court shall be signed by New Jersey' counsel, authorized to practice law in the State of New Jersey, who shall be responsible for his conduct of the cause and the attorney especially admitted herein.